UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 AHCENE ZEMIRI,

         Petitioner,

         v.                                                 Civil Action No. 04-2046 (CKK)
 BARACK H. OBAMA, President of the
 United States, et al.,

         Respondents.


                                             ORDER
                                          (June 15, 2009)

        The Court held a closed-session Status Hearing in the above-captioned case on June 12,

2009. The Court set a schedule for further proceedings based on the assumption that the

Guantanamo Review Task Force operating pursuant to Executive Order No. 13,492 has not made

any recommendations–and the Review Panel in connection with the same has made no

decisions–that would render unnecessary or otherwise inefficient the further expenditure of

judicial and party resources in this matter. To ensure that remains a correct assumption, it is, this

15th day of June, 2009, hereby

        ORDERED that Respondents’ counsel shall have an affirmative obligation to ascertain

whether the Guantanamo Review Task Force has made any recommendations regarding the

disposition of Petitioner and, if it has, to notify the Court of the same. If a recommendation

regarding the disposition of Petitioner has been made, Respondents’ counsel shall also have an

affirmative obligation to ascertain whether the Review Panel has made any decisions in

connection with the recommendation and, if so, to notify the Court with the results of such

decisions; it is further
       ORDERED that the obligations imposed on Respondents’ counsel pursuant to this Order

shall be immediate and ongoing.

       SO ORDERED.
                                                        /s/
                                                COLLEEN KOLLAR-KOTELLY
                                                United States District Judge




                                            2